Citation Nr: 0515334	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
20 percent, for residuals of a cerebral vascular accident, 
right upper extremity.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for residuals of a cerebral vascular accident, 
right lower extremity.

3.  Entitlement to an effective date earlier than June 4, 
1996 for a grant of service connection for residuals of a 
cerebral vascular accident, right upper extremity. 

4.  Entitlement to an effective date earlier than June 4, 
1996 for a grant of service connection for residuals of a 
cerebral vascular accident, right lower extremity. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
October 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), effectuating a Board grant of service 
connection for residuals of a cerebral vascular accident 
(CVA) involving the right upper and lower extremities. The 
residuals of a CVA involving the right upper extremity was 
rated as 20 percent disabling, effective from June 4, 1996.  
The residuals of a CVA involving the right lower extremity 
was rated as 10 percent disabling, effective from June 4, 
1996.  The veteran has expressed disagreement with the 
disability evaluations assigned as well as the effective date 
of the grant of service connection.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran originally filed a claim for service connection 
for residuals of a cerebrovascular accident (CVA) in 1996, 
many years prior to enactment of the VCAA.  In August 2002, 
the Board granted service connection for a CVA.  In September 
2002 rating decision, the RO, effectuating the Board's 
decision, assigned a 20 percent rating for residuals of a CVA 
involving the right upper extremity, effective from June 4, 
1996.  The residuals of a CVA involving the right lower 
extremity was rated as 10 percent disabling, effective from 
June 4, 1996.  The veteran expressed disagreement with the 
disability evaluations assigned as well as the effective date 
of the grant of service connection.  A review of the record 
reveals that at no time prior to 2002 was the veteran advised 
of VCAA.  

VA General Counsel has held that, if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
VAOGCPREC.No. 8-2003 (Dec. 22, 2003).  

In this case, the veteran has never been provided the law and 
regulations addressing VCAA.  In a July 2003 letter to the 
veteran, the RO provided the veteran with some information 
regarding VCAA, yet failed to inform him of what evidence 
would be needed to establish the earlier effective date that 
he seeks.  Because of the procedural defects, the case is 
remanded for the following:

1.  RO must review the claims file and 
ensure that all notification and 
development action pertaining to earlier 
effective dates and increased ratings 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (2002).  Compliance requires that 
the veteran be notified of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim. The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case, to include law and regulations 
addressing VCAA, and given an opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



__________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




